DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/10/2021 has been entered.

Response to Arguments
Applicant’s amendments to claims 1, 8, and 15 have overcome the rejection under 35 USC 112(a). Accordingly, this rejection has been withdrawn. 
Applicant’s amendments to claims 1, 8, and 15 and corresponding remarks have overcome the rejection under 35 USC 103. Accordingly, this rejection has been withdrawn. 

Allowable Subject Matter
Claims 1-3, 6-10, 13-17, and 20-31 are allowed.
The following is an examiner’s statement of reasons for allowance: Claims 1, 5, and 15 are considered allowable for the specific recitation of “selecting, from a plurality of safety response measures, one or more first safety response measures associated with the first evasive maneuver, wherein the one or more first safety response measures mitigate a probability of injury to one or more of a driver or a passenger of the first vehicle as a result of performing the first evasive maneuver”, in combination with the remaining limitations. For example, in Flehmig et al. (US 9296383 B2), the loud acoustic signal is performed .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GENNA M MOTT whose telephone number is (571)272-6329.  The examiner can normally be reached on Monday-Friday 9:00 a.m. to 5:00 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jelani Smith can be reached on (571) 270-3969.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR 






/GENNA M MOTT/Primary Examiner, Art Unit 3662